Ladd, J.
The facts of the case are stated in the opinion filed’on the former appeal. 125 Iowa, 378. Therein we held that, in order to recover for commissions alleged to have been earned in finding a purchaser, the plaintiff must prove that the contract of defendant for the exchange of his stock of goods to Phillips for his land was enforceable. It appeared on the last trial that Phillips did not own the southeast quarter of section sixteen in Scott township of Poweshiek county which he. had agreed to exchange for the goods, but did own the southwest quarter. By an amendment to. the petition the insertion of the wrong description in the contract is alleged to have been by mutual mistake, and the evidence was such as to warrant this conclusion as to Phillips. *305But there is nothing in the record to indicate any mistake on the part of the defendant. For all that appeared, he knew nothing of Phillips’ mistake, and had negotiated the’ exchange for the land described in the agreement. Having done so, he was under no obligation to receive any other or to enforce the contract as to any other. Indeed, he could not have done so without asking that it be reformed, and that remedy was not open to him, for the mistake was not shown to have been mutual. The commission was to fee paid only on condition that a purchaser be found to whom defendant could effect an exchange of his stock. As Phillips refused to carry out the terms of his agreement, and the evidence failed to shoiv that it could have been enforced against him, the court rightly held the commission not to have been earned. • — Affirmed.